Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receive first data defining a healthcare service needed by a user; determine a user identifier that identifies the user corresponding to the first data; retrieve, based on the user identifier, profile information that indicates at least one healthcare benefits insurance plan under which the user is covered; determine a geographical location corresponding to the user; identify a healthcare service provider that is acceptable under one or more terms of the healthcare benefits insurance plan; access a plurality of reimbursement price lists, each reimbursement price list defining at least one healthcare service provider qualified to provide the healthcare service that is acceptable under one or more terms of the healthcare benefits insurance plan of the user; select, based on the geographical location and the plurality of reimbursement price lists, a plurality of possible healthcare 
  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered a processor; a memory storing a program for directing the processor, the processor being operable with the program; a graphical user interface of a software application on a mobile device of the user; an input mechanism of the graphical user interface.  These are considered generically recited computer elements.  The generically recited computer elements do not add a practical application or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-17 are not considered directed to any additional non-abstract claim elements. Claim 5 has a database.  This is considered generic.  There are no other additional elements found in the dependent claims.  So, these claims offer 
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 12, 14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyer (20140039911).
Claim 1. Iyer discloses a  system configured to facilitate obtainment of health care services by a user, the system comprising:
a processor; a memory storing a program for directing the processor, the processor being operable with the program to (Figs. 1, 2):
receive first data defining a healthcare service needed by a user (Figs. 3w, 3x, 3y; [113]); determine a user identifier that identifies the user corresponding to the first data ([86] and “the user is permitted”); retrieve, based on the user identifier, profile 
identify a healthcare service provider that is acceptable under one or more terms of the healthcare benefits insurance plan ([13] and [117, 121] with the insurance plan they are in and the medical services provided in that plan);
access a plurality of reimbursement price lists, each reimbursement price list defining at least one healthcare service provider qualified to provide the healthcare service that is acceptable under one or more terms of the healthcare benefits insurance plan of the user ([13] with accessing provider discounts; and [117, 121] with medical services and comparing; [113, 114]);
select, based on the geographical location and the plurality of reimbursement price lists, a plurality of possible healthcare service providers ([13]; and “[79]…and returns the contracted price for a particular drug or medical therapy at a particular provider.” And “[80]…Integrating the search for low cost providers and contracted discounts with the payment cards provides greater savings, efficient claims processing, and increased convenience for prescription drugs and/or medical services.”; see Fig. 3x with Zip code);
generate a menu of offers, each offer defining a respective healthcare service provider at which the user can obtain the healthcare service, each offer corresponding to a respective consumer price that the user would pay for the healthcare service upon accepting the offer, wherein each consumer price is based on a respective one of a  up a search result listing 3003 of one or more doctors and the average price 3110 as well as the adjudicated discount price 3130 for the particular medical service or medical supply.”), and
wherein at least one of the offers further defines a reward to be provided to the user upon the user obtaining the healthcare service at the healthcare service provider defined by the at least one offer (see savings card at Fig. 3w; best discounts at Fig. 3y (Cont); see discounts at Figs. 3h, 3i, 3j which reads on reward to be provided for acceptance; [14] where different discount programs reads on this, also two levels of discounts at [18] reads on this; also see electronic coupons at [111]; see reward card at [114]);
output to the user, via a graphical user interface of a software application on a mobile device of the user, the menu of offers (Fig. 3y);
receive from the user, via an input mechanism of the graphical user interface, an acceptance of one of the offers, thereby identifying an accepted offer (see Fig. 3y and [114] with “user can choose” or “the user can opt to purchase” or “the user selected”);
receive second data from the healthcare service provider defined by the accepted offer, the second data confirming that the user obtained the healthcare service from the healthcare service provider ([32, 108, 114]); and
provide the reward, if any, to the user based on the accepted offer ([32, 108, 114] the user is provided the reward of discounted pricing and tax advantages when the user actually pays for the service of the healthcare service provider).
 The user can then enter payment information, such as credit card information, debit card information, reward card, or other electronic payment form.”).
Claim 5.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: update a record of a database to indicate that the second data has been received; and provide a payment to the healthcare service provider from which the second data is received, the payment being based on the reimbursement amount based upon which the consumer price was based ([32, 108, 114]; Figs. 3w, 3x, 3y).
Claim 6.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to calculate the respective consumer price for each of the offers (Figs. 3w, 3x, 3y).
Claim 12.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: identify a financial incentive available from one of the possible healthcare service providers; and include the financial incentive when calculating the consumer price for the corresponding offer (Fig. 3y shows the financial incentive in the form of a special price).
Claim 14.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: select and output to the consumer at least one suggestion for an alternate treatment option that the consumer should discuss with a healthcare provider associated with the first data (see alternatives at [14]; claim 3).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (20140039911)
Claim 7.    Iyer further discloses the system of claim 6, wherein each respective consumer price is calculated based on: a predetermined baseline price that corresponds to the minimum of (i) the lowest price within a predetermined number of healthcare drug provider locations that are closest to a location of the consumer, and (ii) the lowest price multiplied by a factor greater than 1 within a predetermined number of healthcare drug provider locations that are the next closest to the location of the user, or th nearest healthcare drug providers locations to the location of the user (Fig. 3f shows comparing prices and finding lowest price of the 5 pharmacies closest to the user, the 5 pharmacies are based on what fits on user screen; also [31] shows a retail price which is interpreted as a baseline price). While Iyer discloses the preceding for healthcare drug providers, Iyer does not explicitly disclose the preceding is for healthcare service providers.  However, it is obvious that what applies to pharmacy costs in Iyer can also apply to service costs.  Iyer lists drug and service costs for comparison ([36]).  And, Iyer shows shopping for good service costs (Figs. 3w, 3x, 3y and [114]).  One would be motivated to do this to better find and save on medical costs.
Claim 8.    Iyer further discloses the system of claim 7, wherein the reward that is associated with the at least one offer is associated with the offer that corresponds to a healthcare service provider location that has a respective reimbursement price lower than the baseline price([18] where the discount applies to the price comparison and applies to Fig. 3f which shows a price at 313 lower than the others; also note the comparing of contracted pricing at [12, 92, 102]; also note claim 7 and the reasoning that what applies to drug shopping and savings in Iyer can also apply to service shopping and savings in Iyer).
Claim 10.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: calculate a respective reward for at least one of the plurality of offers,

and wherein the first offer defines a first healthcare service location that has a greater savings relative to the baseline price and the second offer defines a second healthcare service location that is a lesser savings relative to the baseline price (see Fig. 3f and the ranked offers by price and note that the discounts would also apply with the “more savings” tab in Fig. 3f and the discounts at [18, 80]; also note claim 7 and the reasoning that what applies to drug shopping and savings in Iyer can also apply to service shopping and savings in Iyer).
Claim 11.    Iyer further discloses the system of claim 1, wherein the processor is operable with the program to calculate a respective consumer price for each of the offers such that a first price corresponding to a first offer is less than a second price corresponding to a second offer, and wherein the first offer defines a first healthcare service location that has a greater savings relative to the baseline price and the second offer defines a second healthcare service location that has a lesser savings relative to the baseline price (see Fig. 3f with the ranked prices; note claim 7 and the reasoning that what applies to drug shopping and savings in Iyer can also apply to service shopping and savings in Iyer).

Claims 2, 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (20140039911) in view of Schwarz (8566129).

Claim 3.    Iyer further discloses the system of claim 1, wherein the processor is operable with the program to determine the diagnostic code from a claim submitted by a healthcare provider associated with the user (see Iyer and actual history of claims at [12] and see Schwarz and claims and diagnostic codes at 7:5-25; and the motivation is the same as provided preceding in claim 2).
Claim 15.    Iyer does not explicitly disclose the system of claim 14, wherein the alternate treatment option is selected from a database based on at least one diagnostic code comprising the first data.  However, Iyer discloses the alternarte treatment options as in claim 14 preceding and the diagnosis and tests as in claim preceding.  And, Schwarz discloses using diagnostic codes related to reimbursements and billing and analyzing and comparing claims data and records of charges and payments in order to find savings (7:5-25).  Therefore, it would have been obvious to one having ordinary skill .

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer (20140039911) in view of Mercuri (20120278165)
Claim 13.   Iyer does not explicitly disclose  the system of claim 12, wherein the financial incentive is directed to attracting consumers to the healthcare service provider within at least one of a preferred demographic profile and a preferred time frame and wherein the processor is further operable to confirm, prior to including the financial incentive when calculating the consumer price that the financial incentive qualifies for inclusion in the consumer price based on the at least one of the preferred demographic profile and the preferred time frame.  However, Iyer discloses the above and Iyer discloses demographics at [10] and Iyer discloses the incentives/discounts above.  And, Mercuri discloses incentives for particular demographics and preferred appointment times (Abstract, [4]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add incentives for desired characteristics to Iyer’s incentives and demographics.  One would have been motivated to do this in order to better incite desired purchasing.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer (20140039911) in view of Kallies (20130144649).
alternatives in terms of dosage, package, manufacturer, effects, price, and other search criteria.”); and substitute, upon receiving the verification, the alternate treatment option for the first data and thereby generate the menu of offers in claim 1 for healthcare service providers corresponding to the alternate treatment option (Fig. 3m).
Iyer does not explicitly disclose receive from a healthcare provider of the user a verification that the alternate treatment option is acceptable.  However, Iyer discloses  user profile [45, 86], check user profile to see if allowed [84], and stored medical providers relevant to the user [99].  And, Kalies discloses receive a request for a pharmaceutical prescription defined by a script that has been authorized by a medical professional (see unfilled drug prescription and patient information at [12]; see “[20]… "prescription" refers to any order by an authorized person for the preparation and/or administration of a medicine, medical device or other treatment”); determine a user identifier that identifies the user for whom the pharmaceutical prescription has been authorized (see patient information at [12]).  Kalies also further discloses drug price comparing [154].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Kalies medical professional authorized prescription and patient info to Iyer’s user with doctors and prescription and entering prescription drug info and alternative medicient/treatments.  One would have been motivated to do this in order to better enter provide acceptable alternatives.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer (20140039911) in view of Official Notice.
Claim 9.    Iyer does not explicitly disclose the system of claim 7, wherein at least one of the consumer prices calculated includes a penalty and wherein the penalty is included in an offer of the plurality of offers that corresponds to the healthcare service location that has a respective reimbursement price higher than the baseline price.  Iyer does disclose a variety of prescription alternatives and the relevance of price (Figs. 3m, Figs. 3w, 3x, 3y).  However, Examiner takes Official Notice that penalties are old and well known.  While Iyer offers discounts and discount comparison as incentives to incite purchase based on price, penalties are the reverse of that to incite purchase based on price towards a different option.  Penalties on price to influence purchase have long been used before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add penalties to incite a particular purchase to Iyer’s incentives to incite a purchase.  One would have been motivated to do this in order to better incite a particular purchase.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) These disclose diagnostic codes and comparing: Freese, Heinze, Hyatt, Schwarz.
b) Mercuri and Nuckolls discloses incentives for particular appointment times.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.